Citation Nr: 0532898	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in December 2003.  A transcript of that hearing 
is associated with the claims folder.

The case returns to the Board following a remand to the RO in 
August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted in the Board's August 2004 remand, the veteran's 
service medical records are unavailable.  In such 
circumstances, there is a heightened duty to assist the 
veteran in the development of his claim, which includes 
searching for alternate medical or other records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 
Vet. App. 542 (1992).  

In addition, the law requires VA to obtain the veteran's 
service medical records or other relevant service records 
held or maintained by a government entity.  38 U.S.C.A. § 
5103A(c) (West 2002).  Whenever VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  

In November 2005, the Board received from the veteran a 
completed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, along with his specific request to 
attempt to obtain additional records to support his claim.  
Pursuant to the duty to assist, and the veteran's request, 
the Board finds that a remand is in order, so that the RO may 
submit to the appropriate facility the completed NA Form 
13055 in an attempt to obtain additional service and/or 
service medical records in support of the veteran's appeal.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the 
appropriate facility the veteran's 
completed NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data, and request any other service or 
service medical information available in 
support of the veteran's appeal.  If no 
information is available, a reply to that 
effect is required.  Any reply received 
should be associated with the claims 
folder.  

2.  After completing any additional 
development necessary, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

